Order entered September 14, 2020




                                        In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                                No. 05-20-00708-CV

                               IN RE DAVID REISS

                On Appeal from the 191st Judicial District Court
                             Dallas County, Texas
                     Trial Court Cause No. DC-18-02498

                                      ORDER
                        Before Justices Myers, Molberg, and Evans

      Before the Court is relator’s July 30, 2020 petition for writ of mandamus. In

the petition, relator complains of the trial court’s failure to rule on six motions that

have been pending from four to eighteen months. We request a response, if any,

from real parties in interest and respondent by September 28, 2020.


                                               /s/    KEN MOLBERG
                                                      JUSTICE